Citation Nr: 1638687	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1982 to September 1984.  Among other awards, the Veteran received the Army Service Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In July 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a low back disability.  Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In compliance of the July 2014 Board remand, the Veteran underwent a September 2014 VA examination of his spine.  At that examination, the VA examiner summarized the Veteran's reported history of post-service treatment for his back.  The Veteran indicated that he had first sought post-service medical treatment for his back in approximately 1989 at an urgent care facility.  No attempt was made by VA to seek clarification from the Veteran on the specific location for this treatment.  Currently, the first available post-service record of treatment for his back was in August 2003.  In addition, the VA examiner remarked that the Veteran reported receiving Social Security disability benefits; but, the Veteran did not specify for which disability.  As the record shows that there may be additional medical records not currently associated with the file that may substantiate the Veteran's service connection claim for a low back disability, a remand to attempt to obtain those records is required.  See 38 C.F.R. § 3.159(c);Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

If, and only if, additional medical records are obtained, should an addendum VA medical opinion be obtained which considers the additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the Veteran on the specific location of the treatment for his back in 1989 at an urgent care facility.  If, and only if, the Veteran responds to the request, should the AOJ attempt to obtain those records.  Provide the Veteran with the necessary authorizations for the release of any treatment records.  

2.  Seek clarification from the Veteran regarding the disability or disabilities for which he receives Social Security Administration (SSA) benefits.  If, and only if, the Veteran receives SSA benefits for his back, should the AOJ contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records.  

3.  If, and only if, additional medical records are obtained for the Veteran's low back, then the AOJ should obtain an addendum VA opinion from the September 2014 VA examiner, or another appropriately qualified examiner, that considers whether the additional evidence alters the September 2014 opinion.  Provide the claims file, including a copy of this REMAND.  

A complete rationale for all opinions expressed, should be discussed.

4.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




